DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on4/30/21 is considered by the examiner.
Drawings
The drawings submitted on 12/30/2019 has been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 9-12, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (JP 201855887)
Regarding claim 1, the Naito reference discloses a fuel cell comprising a fuel cell stack a pressure plate (end plates) arranged on one side of the fuel cell stack, wherein the pressure plate includes a hole (101), a tie rod assembly having a tie rod received in the hole (100; fig 6-8), and a nut with a conical surface secured to the tie rod (111), and an isolator arranged in the hole between the tie rod assembly and the pressure plate (110), the isolator including a conical portion, the conical surface engaging the conical portion to provide a conical interface, the tie rod assembly applying a clamp (pressure) load on the fuel cell stack via the conical interface (Fig. 7).
Regard claim 2, the Naito reference discloses wherein the conical portion engages the pressure plate in the hole (Fig. 6-8).
Regarding claim 3, the Naito reference discloses wherein the isolator includes a cylindrical portion (inner diameter of 110) extending from a narrow end of the conical portion and through the hole, the tie rod disposed in the conical and cylindrical portions (Fig. 5-8).
Regarding claim 9, the Naito reference discloses comprising another pressure plate arranged on another side of the fuel stack assembly, the other pressure plate applying the clamp load on the fuel cell stack via the tie rod assembly (61 and 62).



Regarding claim 11, the Naito reference discloses comprising an isolator (110) arranged in the hole between the tie rod assembly and the pressure plate, the isolator including a conical portion, the conical surface engaging the conical portion to provide a conical interface (Fig. 5-8).
Regarding claim 12, the Naito reference discloses wherein the isolator includes a cylindrical portion extending from a narrow end of the conical portion and through the hole, the tie rod disposed in the conical and cylindrical portions (as can be seen on 110; Fig. 5-8).
Regarding claim 18, the Naito reference discloses the wherein the conical portion engages the pressure plate in the hole (Fig. 5-8).
Regarding claim 19, the Naito reference discloses comprising another pressure plate arranged on another side of the fuel stack assembly, the other pressure plate applying the clamp load on the fuel cell stack via the tie rod assembly (61, 62).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 201855887) in view of Carey et al. (US Patent 3,523,397)
Regarding claims 8 and 17, the Naito reference discloses the claimed invention above and further incorporated herein. The Naito reference further discloses the isolator comprises elasticity but is silent in disclosing that it is made of plastic and configured to provide electrical isolation between the tie rod assembly and the pressure plate. However, the Carey et al. reference discloses that plastic is known to comprise elasticity (1:45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate plastic known for its elasticity characteristics disclosed by the Carey et al. reference for the isolator material that requires elasticity disclosed by the Naito reference. A patent for a combination, which only unites old elements with no change in their respective functions, obviously KSR v. Teleflex

Allowable Subject Matter
Claims 4-7, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725